Title: To George Washington from George Clinton, 13 July 1779
From: Clinton, George
To: Washington, George


        
          Dear Sir
          Poukeepsie [N.Y.] 13th July 1779.
        
        I take the Liberty of transmitting to your Excellency a Copy of a Letter I this Moment received from my Brother as I have Reason to beleive he has not been able to write to your Excellency by the Person who delivered me his Letter—I am with the Most perfect Esteem & Respects Your Excellencys Most Obedt Servt
        
          Geo: Clinton
        
      